Case 2:19-cv-09330-CBM-AS Document 74 Filed 12/11/20 Page1of1i Page ID #:989

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 19-9330-CBM(ASx) Date DECEMBER 11, 2020

 

 

Title MOSSACK FONSECA AND CO., S.A., ET AL., V. NETFLIX, INC.,

 

Present: The Honorable ©CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

 

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

Proceedings: IN CHAMBERS - NOTICE TO ALL PARTIES OF COURT ORDER

On the Court’s own motion, the Scheduling Conference, currently scheduled for
December 15, 2020, is hereby ordered continued to January 12, 2021 at 10:00 a.m.

IT IS SO ORDERED.

ce: all parties

 

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
